Case: 3:19-cr-00109-WHR Doc #: 1-1 Filed: 07/03/19 Page: 1 of 6 PAGEID #: 2

UNITED STATES DISTRICT COURT in Ld
EASTERN DISTRICT OF TENNESSEE

AT KNOXVILLE Iib APR iG P % 94
UNITED STATES OF AMERICA, ) ist
)
Plaintiff, ) NO. 3:16-CR- DS |
v. ) {
) JUDGES‘ Reeves [Guy 6V]
CHRISTY A. GREIDER and )
JASON A. GREIDER, )
)
Defendants. )

INDICTMENT
COUNT ONE
Conspiracy to Commit Wire Fraud and Mail Fraud

The Grand Jury charges that from in or about April 2012 through in or about June 2014,
in the Eastern District of Tennessee, Defendants CHRISTY A. GREIDER and JASON A.
GREIDER, did conspire, confederate, and agree to knowingly commit violations of Title 18,
United States Code, Section 1343, that is, wire fraud, and Title 18, United States Code, Section
1341, that is, mail fraud, all in violation of Title 18, United States Code, Section 1349.

INTRODUCTION

At all times material herein:

1. From on or about April 18, 2012 through on or about June 17, 2014, Defendant
CHRISTY A. GREIDER, was an employee of M-3 Construction, Inc., which had Oak Ridge,
Tennessee, within the Eastern District of Tennessee, as its principal place of business.

2. Defendant CHRISTY A. GREIDER’s job duties included serving as the

bookkeeper for M-3 Construction, Inc.

1
Case 3:16-cr-00057-PLR-HBG Document3 Filed 04/19/16 Page iof6 PagelD#: 3
Case: 3:19-cr-00109-WHR Doc #: 1-1 Filed: 07/03/19 Page: 2 of 6 PAGEID #: 3

3. In addition to her job duties as bookkeeper, Defendant CHRISTY A. GREIDER
also assisted the owners of M-3 Construction, Inc. with their personal finances by paying their
personal bills and maintaining their bank accounts.

4. During Defendant CHRISTY A. GREIDER’s employment with M-3
Construction, Inc., the company was owned by Lindy and Viola Murdock, both of whom were
born in 1928 (Lindy Murdock passed away in 2015). Lindy and Viola Murdock’s son, Robert
Murdock, was the president of M-3 Construction, Inc.

3. Although Defendant CHRISTY A. GREIDER was entrusted with account
numbers and passwords for credit card and bank accounts owned by M-3 Construction, Inc. and
by Lindy, Viola, and Robert Murdock, Defendants CHRISTY A. GREIDER and JASON A.
GREIDER were never given permission to use those accounts for their own personal
expenditures.

6. The account owner for Chase credit card XXXX-XXXX-XXXX-2139 was Lindy
M. Murdock.

7. The account owners for Chase credit card XXXX-XXXXK-XXXX-5562 were
Lindy M. Murdock and M-3 Construction, Inc.

8. The account owner for Chase credit card XXXX-XXXX-XXXX-8464 was Lindy
M. Murdock.

9. The account owner for Capital One credit card XXXX-XXXX-XXXX-7378 was
Robert H. Murdock.

10. | The account owner for Capital One credit card XXXX-XXXX-XXXX-3743 was

Robert Murdock.

2
Case 3:16-cr-00057-PLR-HBG Document 3 Filed 04/19/16 Page 2o0f6 PagelD#: 4
Case: 3:19-cr-00109-WHR Doc #: 1-1 Filed: 07/03/19 Page: 3 of 6 PAGEID #: 4

THE SCHEME

11. From in or about June 2012 through in or about June 2014, Defendants CHRISTY
A. GREIDER and JASON A. GREIDER, devised and intended to devise a scheme to defraud M-
3 Construction, Inc., Lindy Murdock, Viola Murdock, and Robert Murdock, and to obtain
property through false and fraudulent pretenses, to wit, through the unauthorized use of the bank
and credit card accounts of M-3 Construction, Inc., Lindy Murdock, Viola Murdock, and Robert
Murdock for personal purchases and expenditures by Defendants CHRISTY A. GREIDER and
JASON A. GREIDER.

MANNER AND MEANS

12. —_In furtherance of their scheme to defraud, Defendants CHRISTY A. GREIDER
and JASON A. GREIDER, made unauthorized personal purchases and expenditures using credit
card accounts belonging to M-3 Construction, Inc., Lindy Murdock, Viola Murdock, and Robert
Murdock.

13. Inan effort to hide the personal purchases and expenditures and the fraudulent
nature thereof, Defendant CHRISTY A. GREIDER changed the address for Postal Service
delivery of the credit card statements for accounts belonging to M-3 Construction, Inc. and Lindy
Murdock to her own personal address, such changes being made without the knowledge and
authorization of the account owners.

14. To further conceal the unauthorized purchases made by Defendants CHRISTY A.
GREIDER and JASON A. GREIDER on credit card accounts belonging to M-3 Construction,
Inc., Lindy Murdock, Viola Murdock, and Robert Murdock, payments were made from TNBank
accounts, which were owned by M-3 Construction, Lindy Murdock, Viola Murdock, and Robert

Murdock, to pay down the balance on the outstanding credit card accounts.

3
Case 3:16-cr-00057-PLR-HBG Document3 Filed 04/19/16 Page 3of6 PagelD#: 5
Case: 3:19-cr-00109-WHR Doc #: 1-1 Filed: 07/03/19 Page: 4 of 6 PAGEID #: 5

15.

On or about the dates set forth below, within the Eastern District of Tennessee,

and elsewhere, Defendants CHRISTY A. GREIDER and / or JASON A. GREIDER, for the

purpose of executing the above-described conspiracy, scheme, and artifice to defraud, made

unauthorized personal purchases and expenditures using the bank and credit card accounts of M-

3 Construction, Inc., Lindy Murdock, Viola Murdock, and Robert Murdock, and in so doing did

knowingly transmit and cause to be transmitted, by means of wire communication in interstate

commerce, signals and sounds including, without limitation, the following:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Date Nature of Transaction

A 10/26/2012 | Payment to U.S. Cellular in the amount of $623.48 on Chase
credit card XXXX-XXXX-XXXX-2139.

B 7/20/2013 | Payment to American Freight in the amount of $1,745.71 on
Chase credit card XXXX-XXXX-XXXX-2139.

C 9/13/2013 | Payment to Campbell’s Pool and Spa in the amount of $3,384.13
on Chase credit card XXXX-XXXX-KXKXXX-2139.

D 10/22/2013 | Payment to Earl Duff Subaru in the amount of $6,300.00 on
Chase credit card XXXX-XXXX-XXXX-2139.

E 10/26/2013 | Payment to Mattress Expo in the amount of $1,100.00 on Chase
credit card XXXX-XXXXK-XXXX-2139.

F 11/29/2013 | Payment to the Apple Store in the amount of $1,186.78 on Chase
credit card XXXX-XXXXK-XXXX-2139.

G 2/05/2014 | Payment to Brown Squirrel Furniture in the amount of $3,194.56
on Chase credit card XXXX-XXXX-XXXX-2139.

H 2/13/2014 | Payment to HH Gregg in the amount of $2,536.11 on Chase
credit card XXXX-XXXX-XXXX-2139.

I 2/16/2014 | Payment to Brown Squirrel Furniture in the amount of $2,995.80
on Chase credit card XXXX-XXXX-XXXX-2139.

J 2/17/2014 | Payment to Brown Squirrel Furniture in the amount of $3,342.80
on Chase credit card XXXX-XXXX-XXXX-2139.

K 2/19/2014 | Payment to the Blue Springs Boat Company in the amount of
$10,000.00 on Chase credit card XXXX-XXXX-XXXX-2139.

L 3/12/2014 | Payment to Clayton Homes in the amount of $5,000.00 on Chase
credit card XXXX-XXXX-XXXX-2139.

M 3/13/2014 | Payment to Clayton Homes in the amount of $5,000.00 on
Capital One credit card XXXX-XXXXK-XXXX-7378.

N 3/14/2014 | Payment to Clayton Homes in the amount of $5,000.00 on
Capital One credit card XXXX-XXXX-XXXKX-3743.

O 3/15/2014 | Payment to Clayton Homes in the amount of $4,000.00 on Chase

 

 

credit card XXXX-XXXX-XXXKX-5562.

 

4

Case 3:16-cr-00057-PLR-HBG Document3 Filed 04/19/16 Page 4of6 PagelD #: 6

 
Case: 3:19-cr-00109-WHR Doc #: 1-1 Filed: 07/03/19 Page: 5 of 6 PAGEID #: 6

 

 

 

 

 

 

 

 

 

 

 

P 3/15/2014 | Payment to Advance Auto Parts in the amount of $1,854.78 on
Chase credit card XXXX-XXXX-XXXX-2139.

Q 3/21/2014 | Payment to Lowe’s Harriman in the amount of $4,902.46 on
Chase credit card XXXX-XXXKXK-XXXX-5562.

R 3/22/2014 | Payment to Lowe’s Harriman in the amount of $4,289.74 on
Chase credit card XXXX-XXXX-XXXX-5562.

S 4/03/2014 | Payment to Blue Sky Tours in the amount of $3,244.20 on Chase
credit card XXXX-XXXX-XXXX-5562.

T 4/16/2014 | Payment to AAA Online Sales in the amount of $1,514.95 on
Chase credit card XXXX-XXXX-XXXX-5562.

U 5/05/2014 | Payment to the Apple Store in the amount of $1,255.28 on Chase
credit card XXXX-XXXX-XXKXX-8464.

V 6/21/2014 | Payment to AAA Online Sales in the amount of $1,530.00 on
Chase credit card XXXX-XXXX-XXXX-8464.

W 6/21/2014 | Payment to Advance Auto Parts in the amount of $1,360.57 on
Chase credit card XXXX-XXXKXK-XXXX-8464.

 

All in violation of Title 18, United States Code, Section 1349.
Forfeiture Allegations

16. The allegations contained in paragraphs 1 through 15 and contained in Count 1 of
this Indictment are repeated, realleged, and incorporated by reference as if fully set forth herein
for the purpose of alleging forfeiture pursuant to Title 18, United States Code, Section
981(a)(1)(C) and Title 28, United States Code, Section 2461(c).

17. Upon conviction of an offense in violation of Title 18, United States Code,
Sections 1341, 1343, or 1349, Defendants CHRISTY A. GREIDER and JASON A. GREIDER,
shall forfeit to the United States of America, pursuant to Title 18, United States Code, Section
981(a)(1)(C) and Title 28, United States Code, Section 2461(c), any property, real or personal,
constituting, or derived from, proceeds obtained, directly or indirectly, as a result of any such
violation, or is traceable to such violation. The property to be forfeited includes, but is not
limited to, the following:

a. A personal money judgment, against Defendants CHRISTY A. GREIDER

and JASON A. GREIDER and in favor of the Unites States, equal to the

5
Case 3:16-cr-00057-PLR-HBG Document3 Filed 04/19/16 Page 5of6 PagelD#: 7

 
Case: 3:19-cr-00109-WHR Doc #: 1-1 Filed: 07/03/19 Page: 6 of 6 PAGEID #: 7

value of any property, real or personal, which constitutes or is derived

from proceeds traceable to the offense.

18. If any of the property described above, as a result of any act or omission

of Defendants CHRISTY A. GREIDER or JASON A. GREIDER:

a.

b.

cannot be located upon the exercise of due diligence;

has been transferred or sold to, or deposited with, a third party;
has been placed beyond the jurisdiction of the court;

has been substantially diminished in value; or

has been commingled with other property which cannot be divided

without difficulty,

the United States of America shall be entitled to forfeiture of substitute property pursuant to Title

21, United States Code, Section 853(p), as incorporated by Title 18, United States Code, Section

982(b)(1) and Title 28, United States Code, Section 2461(c).

All pursuant to Title 18, United States Code, Section 981(a)(1)(C) and Title 28, United

States Code, Section 2461(c).

A TRUE BILL:

SIGNATURE REDACTED

GRAND JURY FOREPERSON

NANCY STALLARD HARR
ACTING UNITED STATES ATTORNEY

4
AS dr dmrrts
KELLY A. NO S

Assistant United States Attorney

6

Case 3:16-cr-00057-PLR-HBG Document3 Filed 04/19/16 Page 6o0f6 PagelD#: 8
